Name: Political and Security Committee Decision EUPOL AFGH/2/2007 of 30 November 2007 on the establishment of the Committee of Contributors for the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  cooperation policy;  Asia and Oceania
 Date Published: 2007-12-29

 29.12.2007 EN Official Journal of the European Union L 346/26 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGH/2/2007 of 30 November 2007 on the establishment of the Committee of Contributors for the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (2007/886/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2007/369/CFSP of 30 May 2007 on establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1) and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2007/369/CFSP, the Political and Security Committee (PSC) is to exercise, under the responsibility of the Council, the political control and strategic direction of the Mission and is authorised by the Council to take the relevant decisions in accordance with Article 25 of the Treaty. (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and modalities for third States contributions to Police Missions. On 10 December 2002, the Council approved the Consultations and modalities for the contribution of non-EU States to EU civilian crisis management operations, which further developed the arrangements for the participation of third States in civilian crisis management operations, including the setting-up of a Committee of Contributors (CoC). (3) The CoC for the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) is to play a key role in the day-to-day management of the Mission. It is to be the main forum for discussing all problems relating to the day-to-day management of the Mission. The PSC, which exercises the political control and strategic direction of the Mission, is to take account of the CoCs views, HAS ADOPTED THIS DECISION: Article 1 Establishment A Committee of Contributors (CoC) for the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) is hereby established. Article 2 Functions 1. The CoC may express views. The PSC shall take such views into account and exercise the political control and strategic direction of the Mission. 2. The CoCs terms of reference are laid down in the document entitled Consultations and modalities for the contribution of non-EU States to EU civilian crisis management operations. Article 3 Composition 1. All EU Member States shall be entitled to be present at the CoCs discussions. However, only contributing States shall take part in the day-to-day management of the Mission. Representatives of the third States participating in the Mission may attend the CoCs meetings. A representative of the Commission of the European Communities may also attend the CoCs meetings. 2. The CoC shall receive regular information from the Head of Mission. Article 4 Chair For the Mission referred to in Article 1, the CoC shall be chaired, in accordance with the Consultations and modalities referred to in Article 2(2), by a representative of the Secretary-General/High Representative, in close consultation with the Presidency. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative or at the request of a representative of a participating State. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chairman shall be responsible for conveying the outcome of the CoCs discussions to the PSC. Article 6 Confidentiality 1. The Council Security Regulations shall apply to the CoCs meetings and proceedings. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 November 2007. For the Political and Security Committee The Chairperson C. DURRANT PAIS (1) OJ L 139, 31.5.2007, p. 33. Joint Action as amended by Joint Action 2007/733/CFSP (OJ L 295, 14.11.2007, p. 31).